Case: 19-11207     Date Filed: 04/02/2020   Page: 1 of 30



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11207
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:17-cv-01036-WMR


L. T.,
by her guardian, Cajun Snorton, as the surviving child
of Nicholas Thomas Cajun Snorton,
CAJUN SNORTON,
as administrator of the estate of Nicholas Thomas,

                                                             Plaintiffs - Appellants,

                                      versus

SMYRNA POLICE LT. KENNETH OWENS,
in his individual capacity,
CITY OF SMYRNA,

                                                           Defendants - Appellees,

D. VICTOR REYNOLDS, et al.,

                                                                         Defendants.
              Case: 19-11207     Date Filed: 04/02/2020   Page: 2 of 30



                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                   (April 2, 2020)

Before MARTIN, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:

      On March 24, 2015, Kenneth Owens, an officer with the Smyrna Police

Department, shot and killed Nicholas Thomas in a vehicle while Owens and several

other police officers attempted to serve an arrest warrant on Thomas for technical

probation violations. After Thomas’s death, Plaintiffs L.T., as the surviving child of

Thomas, and Cajun Snorton, as L.T.’s guardian and administrator of Thomas’s estate

(collectively, “Plaintiffs”), filed suit under 42 U.S.C. § 1983 alleging that Owens

used excessive force in violation of the Fourth Amendment and that the City of

Smyrna (“City”) negligently hired and retained Owens. Plaintiffs also sued the City

for battery and negligent shooting under Georgia law based on a theory of vicarious

liability. The district court granted summary judgment to Owens and the City, and

Plaintiffs appeal. After careful review, we affirm.

                                          I.

      On the afternoon of March 24, 2015, three uniformed Smyrna police

officers—Owens, Mark Cole, and Chris Graeff (collectively, the “Smyrna


                                          2
               Case: 19-11207       Date Filed: 04/02/2020     Page: 3 of 30



officers”)—and three uniformed Cobb County police officers—Daniel Mangold,

Bryan Moore, and Robert Dorsey (collectively, the “Cobb officers”)—went to serve

an arrest warrant on Thomas at a Goodyear store in Cobb County, Georgia, where

Thomas worked. The parties agree that the following aerial image accurately depicts

the Goodyear store and its environs on that date. Like the parties, we rely on the

directions represented on the image, though we do not vouch for their accuracy. 1




       Before arriving at Goodyear, the officers met in a nearby Publix parking lot

to plan an approach. During this meeting, the officers reviewed a copy of the


       1
          We also note that the deposition testimony does not uniformly follow the directional
orientation represented in the aerial image.

                                              3
              Case: 19-11207    Date Filed: 04/02/2020   Page: 4 of 30



warrant, which was for technical probation violations, and discussed pertinent

information about Thomas from a law-enforcement database, including that he had

“violent tendencies” and a prior history of “aggravated assault/fleeing or attempting

to elude.”

      After the briefing, the Smyrna officers drove to Goodyear in their respective

marked patrol cars and parked in a line, effectively blocking the only way to enter

or leave the premises in a car without jumping a curb. They exited their cars and

split up. Meanwhile, Mangold and Moore approached Goodyear on foot from the

Publix parking lot and positioned themselves near the south end of the premises.

Dorsey arrived at Goodyear soon after and parked beside the Smyrna officers’ cars,

completely blocking the driveway.

      The plan was for the Smyrna officers to attempt to execute the warrant at

Goodyear while the Cobb officers remained outside in case Thomas attempted to

flee on foot. Cole went to talk with some employees who were outside on the east

of the building; Graeff approached the Goodyear lobby; and Owens remained near

the patrol cars. The Goodyear employees told Cole that Thomas was driving a white

Maserati—a customer’s car—that had just pulled around behind the building.

Around this time, Owens heard what sounded like a “fastly accelerating vehicle”

from behind the building.




                                         4
              Case: 19-11207    Date Filed: 04/02/2020   Page: 5 of 30



      What followed over the two minutes was a cat-and-mouse game contained

within the Goodyear parking lot. Thomas made five passes behind the building on

its west side in the Maserati, three going forward and two going backward.

Throughout this time, the officers chased the car on foot and, each time the car

stopped and changed directions, ordered Thomas at gunpoint to stop and exit the car.

Thomas was shot and killed on the fifth pass.

                                         A.

      Thomas made the first pass just as the officers were arriving. Beginning near

the front (east) side of the building, Thomas drove the Maserati clockwise around

the building, ultimately ending up on the north end, his escape blocked by the line

of police vehicles. Cole yelled out that Thomas was in the Maserati, and the Smyrna

officers ran to meet it on the north end of the building. When they arrived, they

ordered Thomas at gunpoint to stop and exit the car.

      On the second pass, Thomas reversed, went around the northwest corner, and

accelerated backward towards the southwest corner, where he stopped the Maserati

about ten feet from the place Cobb officer Moore was stationed. Moore, at gunpoint,

yelled for Thomas to stop and exit the car. Meanwhile, Cole ran to his truck and

released his canine, Paco, believing that Thomas intended to flee on foot. Cole then

joined Graeff in running after the Maserati.




                                         5
               Case: 19-11207      Date Filed: 04/02/2020      Page: 6 of 30



       The third pass was the opposite of the previous one. Just as Cole and Graeff

rounded the northwest corner, they saw the Maserati quickly accelerate towards

them down the middle of the paved pathway behind the building. Cole testified that

Thomas tried to “run [him] over” and that he had “to jump out of the way” to avoid

being hit by the oncoming car, which missed him by about a foot. Graeff testified

that the car was coming towards them at “a high rate of speed” and that he “got as

tight as [he] could” to the building to avoid the car as it passed. Video evidence2

corroborates their testimony. The video depicts two officers rounding the northwest

corner in pursuit of the Maserati. Just after the officers appeared on the video,

Thomas accelerated towards the officers and drove between them in very close

proximity to one of the officers, who stepped aside when the car passed. Thomas

again drove around the northwest corner towards the parked patrol cars and came to

a stop along the north end of the building.

       On the fourth pass, Thomas reversed and headed back around the building in

a counterclockwise direction, ultimately stopping near the southeast corner, where

Cobb officer Mangold was located. Meanwhile, the Smyrna officers split up and ran

after the Maserati. Video evidence depicts Owens running south on the back (west)

side of Goodyear and going out of view near the southwest corner, where the north-

       2
         The record contains a composite video (no audio) of four surveillance cameras at the
Goodyear. The surveillance camera most relevant to this appeal was located near the southwest
corner and looking towards the northwest corner.

                                             6
               Case: 19-11207       Date Filed: 04/02/2020     Page: 7 of 30



facing camera was located. Cole, running in the same direction and holding his

canine by the collar, went out of view about seven seconds later. Meanwhile, Graeff

testified that he was on the east side of the building when he saw the Maserati

accelerate forward after stopping at the southeast corner. He entered a bay door and

cut through Goodyear’s interior service area, running to meet the car on the west

side.

        Thomas was shot and killed on the fifth and final pass. After sitting near the

southeast corner for a few seconds, he accelerated the Maserati towards the

southwest corner and began to turn. As the car was turning, Owens fired three shots

in quick succession into the passenger side of the car, one of which struck Thomas

causing his death.3 The Maserati continued forward, jumping the curb near the

northwest corner and coming to rest on the grass. The officers broke the heavily

tinted windows using less-lethal force and discovered that Thomas had been shot

and was unresponsive. He was pronounced dead at the scene.

                                             B.

        The central factual dispute concerns the location of Cole and Owens when

Owens fired at Thomas. In Owens’s version, he rounded the southwest corner and

saw the Maserati, which was not moving, and ordered Thomas at gunpoint to stop


        3
          According to Owens, this was the first time he had fired his service weapon while on
duty in 22 years in law enforcement. ]

                                              7
                Case: 19-11207       Date Filed: 04/02/2020      Page: 8 of 30



and exit the car. The car then accelerated very quickly at him. Owens stepped back

to avoid the oncoming car, which “just barely missed [him],” and then, seeing Cole

approach the southwest corner in the path of the turning car, fired three shots into

the car’s passenger side. Owens estimated that he began shooting when Cole was

about ten feet in front of the car.

       Cole’s version of events differed from Owens’s. When the shooting occurred,

according to Cole, he was beside the Maserati, not in front of it, and “extremely

close” to Owens.4 Just before the shooting, Cole explained, he had gained control

of his dog, which was running loose until then, and began running down the backside

of the building towards the southwest corner. He rounded the corner and saw the

Maserati begin to accelerate, at which point his testimony becomes unclear. He

indicated that, as the car accelerated forward, he “turn[ed] around with [his] dog”

and started “going back in the opposite direction.” When asked whether he was “in

the path of the car” and whether it was “coming at you,” Cole could not provide a

clear answer. He responded that he was “very close to the car” and that it passed by

him in “close proximity.” He estimated that he was beside the front passenger

window and “going back in that direction” when he heard the first of three gunshots


       4
          Owens, when asked to explain the differences between Cole’s testimony and his own,
stated, “I couldn’t really understand a lot of what Officer Cole explained in his testimony. It
seemed to me that maybe he—he couldn’t perceive or say exactly what was going on, and all I can
figure is he don’t know where he was in relation to the car because he was trying to take care of
his dog.”

                                               8
               Case: 19-11207    Date Filed: 04/02/2020   Page: 9 of 30



from “right behind [him] on [his] left side.” Cole stressed that he did not know why

Owens fired his gun but assumed that Owens “saw something that I couldn’t see.”

      The record contains no other witness testimony about the shooting.

Nevertheless, Plaintiffs propose a third version of events regarding the final pass.

Plaintiffs contend that Cole and Owen both had reached the Maserati on the south

end and were located on either side of the car when it began to accelerate. Then,

according to Plaintiffs, the officers chased after the car, which posed no danger to

them, and Owens fired three shots as the car rounded the southwest corner.

      In support of this version of events, Plaintiffs cite Cole’s interview with Cobb

police investigators after the incident, during which Cole identified the south end of

the building as where he struck the driver’s side window of the stopped Maserati

with his baton. That, in turn, would place Cole to the side of Thomas’s car on the

south end before the final pass. Arguably consistent with this version of events, Cole

testified that, after running south around the southwest corner and seeing the

Maserati accelerate, he “turned around” and started “going back in the opposite

direction”—suggesting that Cole may have been running after the car when Owens

opened fire.

                                         C.

      Construing the evidence in the light most favorable to Plaintiffs, we can rule

out that Cole was in the path of the Maserati when Owens opened fire. Cole testified


                                          9
                Case: 19-11207       Date Filed: 04/02/2020       Page: 10 of 30



that he was beside the car when he heard the first gunshot and did not know why

Owens shot. We also know that Owens was not in immediate personal danger when

he fired at the Maserati, which had passed him. And there were no other officers in

the immediate path of the car at the time of the shooting.

      As to whether Cole was beside or behind the car when Owens opened fire, we

will assume without deciding that a reasonable jury could conclude that neither

Owens nor Cole was in imminent danger of being hit near the southwest corner when

Owens shot and killed Thomas.

                                               II.

      Plaintiffs sued Owens and the City in March 2017.5 In the operative amended

complaint, Plaintiffs alleged under § 1983 that Owens violated Thomas’s right to be

free from excessive force, and that the City negligently hired and retained Owens

because, in their view, he was barred from possessing a firearm by federal law due

to a prior conviction for domestic violence. Plaintiffs also asserted state-law claims

alleging that the City was vicariously liable for an alleged battery and negligent

shooting of Thomas by Owens.

      Owens and the City filed separate motions for summary judgment in

December 2018, which Plaintiffs opposed. Three months after those motions were



      5
          Two other defendants were voluntarily dismissed early in the case.

                                                10
                Case: 19-11207        Date Filed: 04/02/2020         Page: 11 of 30



filed, well after the deadline for amendment, and three days before the scheduled

hearing on the summary-judgment motions, Plaintiffs moved to amend the

complaint to add a state-law negligence claim directly against the City, on the same

or similar grounds as the § 1983 claim against the City.

       The district court held a hearing on the summary-judgment motions on March

15, 2019, deferring ruling at that time. Three days later, the court notified the parties

that it intended to grant summary judgment to the defendants, and it asked them to

prepare a joint proposed order to that effect. The defendants did so, and the court

adopted the proposed order nearly verbatim.6

       In its summary-judgment order, the district court concluded that Owens’s use

of deadly force was objectively reasonable, and that even if Owens used excessive

force, the unlawfulness of that conduct was not clearly established. With regard to

the claims against the City, the court concluded that the § 1983 claim had no merit

because Owens was not prohibited from possessing a firearm under federal law, that



       6
            We remind the district court that it should not employ this practice. “We have
consistently frowned upon the practice of delegating the task of drafting important opinions to
litigants, and the cases admonishing trial courts for the verbatim adoption of proposed orders
drafted by litigants are legion.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1373 n.46
(11th Cir. 1997) (quotation marks omitted) (alteration adopted)). As we explained in Chudasama,
“[t]his practice harms the quality of the district court’s deliberative process, impedes our ability to
review the district court’s decisions, and creates the potential for overreaching and exaggeration
on the part of attorneys preparing findings of fact when they have already been informed that the
judge has decided in their favor.” Id. (citations and quotation marks omitted). Nevertheless, the
court’s adoption of the defendants’ draft order “does not affect our standard of review,” id., which
is de novo, in any case.

                                                  11
             Case: 19-11207     Date Filed: 04/02/2020   Page: 12 of 30



the state-law battery claim failed for the same reasons as the § 1983 excessive-force

claim, and that there was no cause of action for negligent use of force.

      The district court also denied as “moot” Plaintiffs’ motion to amend to add a

negligence claim under state law. The court stated that the motion to amend was

untimely, and that, even if it were timely, summary judgment would have been

granted on the same ground as on the § 1983 claim. Finally, the court reasoned that,

in light of Owens’s lengthy law-enforcement career and the lack of any prior

allegation of unlawful or excessive force against Owens, there “exists no factual

basis on which to conclude that entrustment of a firearm to Owens was a legal,

proximate cause of any injury to or the death of Nicholas Thomas.”

      Plaintiffs now appeal.

                                         III.

      We begin with the district court’s decision to grant summary judgment to

Owens, which we review de novo. Holmes v. Kucynda, 321 F.3d 1069, 1077 (11th

Cir. 2003). Summary judgment is appropriate when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In making this determination, we view the record and draw all

reasonable inferences in favor of the non-moving party. Moore v. Pederson, 806

F.3d 1036, 1041 (11th Cir. 2015). We may affirm the district court on any ground




                                         12
             Case: 19-11207     Date Filed: 04/02/2020   Page: 13 of 30



supported by the record, whether or not the court relied on that ground. Feliciano v.

City of Miami Beach, 707 F.3d 1244, 1251–52 (11th Cir. 2013).

      Qualified immunity protects government officials from individual liability

unless they “violate[] clearly established statutory or constitutional rights of which

a reasonable person would have known.” Piazza v. Jefferson Cty., Ala., 923 F.3d

947, 951 (11th Cir. 2019) (quotation marks omitted). The aim is to give government

officials breathing room “to carry out their discretionary duties without the fear of

personal liability or harassing litigation.” Carter v. Butts Cty., Ga., 821 F.3d 1310,

1318–19 (11th Cir. 2016) (quotation marks omitted).

      Officials invoking qualified immunity must show first that they were acting

within the scope of their discretionary authority. Id. at 1319. If they were, the

burden shifts to the plaintiff to show that qualified immunity is not appropriate. Id.

To do so, the plaintiff must make two showings: (1) the defendant violated a federal

statutory or constitutional right; and (2) the unlawfulness of the defendant’s conduct

was clearly established at the time of the alleged violation. Paez v. Mulvey, 915 F.3d

1276, 1284 (11th Cir. 2019). The requirement that the right be “clearly established”

ensures that a reasonable official is on notice “that what he is doing violates that

right.” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quotation marks omitted). “We

may consider whether the plaintiff has satisfied his burden in any order.” Carter,

821 F.3d at 1319.


                                         13
              Case: 19-11207     Date Filed: 04/02/2020    Page: 14 of 30



      There is no dispute that Owens was acting within the scope of his

discretionary authority when he shot and killed Thomas. Accordingly, the burden

shifts to Plaintiffs to prove that Owens violated clearly established federal law. After

careful review of the evidence and relevant case law, we conclude that Owens did

not violate Thomas’s constitutional rights, and that, even assuming he did, the

unlawfulness of his conduct was not clearly established.

                                          A.

      “Any claim that a law enforcement officer used excessive force—whether

deadly or not—during a seizure of a free citizen must be analyzed under the Fourth

Amendment’s ‘reasonableness’ standard.” Garczynski v. Bradshaw, 573 F.3d 1158,

1166 (11th Cir. 2009). This standard requires “balanc[ing] the nature and quality of

the intrusion on the individual’s Fourth Amendment interests against the importance

of the governmental interests alleged to justify the intrusion.” Scott v. Harris, 550

U.S. 372, 383 (2007) (quotation marks omitted). The government’s interests include

protecting the safety of the police officers involved and the public at large.

Garczynski, 573 F.3d at 1166.

      The particular facts of each case must be analyzed to determine whether the

force used was “objectively reasonable” under the totality of the circumstances.

Graham v. Connor, 490 U.S. 386, 396–97 (1989); see Scott, 550 U.S. at 382–83 (the

reasonableness of a “use of a particular type of force in a particular situation” must


                                          14
             Case: 19-11207     Date Filed: 04/02/2020    Page: 15 of 30



be judged by the specific facts and circumstances confronting the officer). To guide

our analysis, we consider three main factors: “(1) the severity of the crime at issue;

(2) whether [the suspect] posed an immediate threat to the officers or others; and

(3) whether he actively resisted arrest.” Penley v. Eslinger, 605 F.3d 843, 850–51

(11th Cir. 2010); see Graham, 490 U.S. at 396. We also consider whether the

officers issued a warning before using deadly force. Penley, 605 F.3d at 850.

Nevertheless, there are no “rigid preconditions” for the use of force, and courts “must

still slosh [their] way through the factbound morass of ‘reasonableness.’” Scott, 550

U.S. at 382–83.

      We consider Owens’s conduct “from the perspective of a reasonable officer

on the scene” and without regard to his “underlying intent or motivation.” Kesinger

v. Herrington, 381 F.3d 1243, 1248 (11th Cir. 2004). In doing so, we must keep in

mind that officers face situations that are often “tense, uncertain and rapidly

evolving, thereby requiring split-second judgments as to how much force is

necessary. Because an officer’s perspective in the field differs from that of a judge

sitting peacefully in chambers, we must resist the temptation to judge an officer’s

actions with the 20/20 vision of hindsight.” Garczynski, 573 F.3d at 1167 (quotation

marks omitted).

                                          1.




                                          15
             Case: 19-11207     Date Filed: 04/02/2020     Page: 16 of 30



      With regard to the use of deadly force against an individual who was driving

a car, our cases “have . . . consistently upheld an officer’s use of force and granted

qualified immunity in cases where the decedent used or threatened to use his car as

a weapon to endanger officers or civilians immediately preceding the officer’s use

of deadly force.” McCullough v. Antolini, 559 F.3d 1201, 1207 (11th Cir. 2009).

      In Pace v. Capobianco, for example, we upheld as objectively reasonable an

officer’s use of deadly force against the driver of a vehicle after a high-speed chase

ended with the vehicle having been stopped and surrounded by police officers. 283

F.3d 1275, 1281–82 (11th Cir. 2002). We held that, even accepting that Davis did

not try to run over the deputies or aim the car at the deputies, the use of force was

justified because the officers had reason to believe that the car “had become a deadly

weapon with which Davis was armed” and that the “chase was not over.” Id. at

1282. We noted that Davis had previously driven recklessly, threatening serious

physical harm, that “Davis’s car was stopped for, at most, a very few seconds when

shots were fired: no cooling time had passed for the officers in hot pursuit,” and that

Davis had refused to get out of the car. Id. at 1281–82.

      Similarly, in Long v. Slaton, we upheld as objectively reasonable an officer’s

use of deadly force against a mentally unstable person who had avoided police

capture, had stolen a marked police cruiser, and was attempting to drive the police

cruiser towards the road. 508 F.3d 576, 578–79 (11th Cir. 2007). We held that the


                                          16
              Case: 19-11207     Date Filed: 04/02/2020    Page: 17 of 30



officer’s decision to use deadly force was reasonable “in the light of the potential

danger posed to officers and to the public if Long was allowed to flee in a stolen

police cruiser.” Id. at 581. We noted that “the threat of danger to be assessed is not

just the threat to officers at the moment, but also to the officers and other persons if

the chase went on.” Id. (quotation marks omitted). And we reasoned that, although

Long had not yet used the police cruiser as a deadly weapon when the shooting

occurred, “Long’s unstable frame of mind, energetic evasion of the deputy’s

physical control, Long’s criminal act of stealing a police cruiser, and Long’s starting

to drive—even after being warned of deadly force—to a public road gave the deputy

reason to believe that Long was dangerous.” Id. at 581–82.

      “But where the plaintiff did not use or did not threaten to use his car as a

weapon, we have rejected an officer’s use of deadly force.” Morton v. Kirkwood,

707 F.3d 1276, 1283 (11th Cir. 2013). In Vaughan v. Cox, for example, we held that

an officer unreasonably used deadly force against “two suspects who were evading

arrest and who had accelerated to eighty to eighty-five miles per hour in a seventy-

miles-per-hour zone in an attempt to avoid capture.” 343 F.3d at 1330. The police

began chasing a truck they suspected was stolen that was traveling on an interstate

at or near the speed limit of seventy miles per hour. Id. at 1326. Officers positioned

their cruisers to the side and in front of the truck and made it clear that they desired

the truck to stop. Id. Then, the officer in front of the truck applied his breaks,


                                          17
              Case: 19-11207     Date Filed: 04/02/2020    Page: 18 of 30



causing the truck to ram into the back of the cruiser. Id. After the collision, the

truck increased its speed “while staying in the same lane of traffic,” ultimately

accelerating to eighty to eighty-five miles per hour. Id. According to the plaintiff—

a passenger in the truck—the driver did not swerve from lane to lane and did not

place anyone’s safety at risk. Id. at 1327 & n.2. An officer fired three rounds into

the truck without warning, puncturing the plaintiff’s spine and paralyzing him. Id.

at 1327. The plaintiff sued the officer who shot him. Id.

      We concluded that a reasonable jury could find that the use of deadly force

was unconstitutional because “[g]enuine issues of material fact remain[ed] as to

whether [the truck’s] flight presented an immediate threat of serious harm . . . at the

time [the officer] fired the shot.” Id. at 1330. We explained that, under the plaintiff’s

version of the facts, “the truck’s lane was clear of traffic,” it did not make any

“aggressive moves to change lanes,” and the collision was “both accidental and

insufficient to cause [the officer] to lose control.” Id. In short, the suspects were

merely speeding by ten to fifteen miles per hour in an attempt to avoid capture. Id.

We also reasoned that a jury could find that deadly force was not necessary to

prevent escape—since the truck could easily have been tracked—and that it was

feasible for the officer to warn of the potential use of deadly force. Id. at 1331.

                                           2.




                                           18
             Case: 19-11207     Date Filed: 04/02/2020    Page: 19 of 30



      The essential inquiry in this case is whether a reasonable officer in Owens’s

position could have believed that Thomas posed an immediate threat of serious

physical harm to police officers or others at the time of the shooting. See Vaughan,

343 F.3d at 1330. “In other words, would [Thomas] have appeared to reasonable

police officers to have been gravely dangerous?” Penley, 605 F.3d at 854 (quotation

marks omitted). Viewing the evidence in favor of the Plaintiffs, we conclude that,

despite the tragic outcome in this case, the answer is yes under our precedent.

      First, probable cause existed to believe that Thomas had used the Maserati as

a deadly weapon by threatening serious physical harm to officers on the scene. See

Pace, 283 F.3d at 1281. Specifically, the video evidence clearly depicts Thomas in

the stopped Maserati, which he did not accelerate until after two officers had already

rounded the corner on the west side of the building during the third pass and were

directly in the path of the vehicle. At that time, he then quickly accelerated directly

towards the officers. The officers were required to step to either side of the quickly

approaching car to avoid being hit, and the car passed by very close to one of the

officers. Consistent with the video, Cole testified that he believed Thomas had tried

to “run [him] over” and that the Maserati missed him by about a foot.

      Based on the conduct depicted in the video, the officers had probable cause to

believe that Thomas committed aggravated assault. See Webb v. State, 569 S.Ed.2d

596, 597 (Ga. Ct. App. 2002) (“[O]ne who aims a motor vehicle at another person


                                          19
              Case: 19-11207     Date Filed: 04/02/2020   Page: 20 of 30



may be convicted of aggravated assault regardless of whether the victim sustained

any injuries or was even touched by the vehicle.”). While Plaintiffs contend that

Thomas objectively took steps to avoid the officers—and we agree that Thomas did

not swerve at any of the officers or attempt to strike their cruisers—we do not accept

Plaintiffs’ version of events as to the matters clearly depicted in the video evidence.

See Hinson v. Bias, 927 F.3d 1103, 1119 (11th Cir. 2019) (“We . . . do not accept

Hinson’s version of events where the video recordings flatly contradict them.”),

petition for cert. filed, (U.S. Jan. 14, 2019) (No. 19-872). And here, as we have

explained, the video plainly depicts Thomas, from a stopped position accelerating

directly towards officers in his path.

      Although no deadly force was used at that time, it clearly would have been

justified. See Singletary v. Vargas, 804 F.3d 1174, 1184 (11th Cir. 2015) (“[I]t is

well established that an officer may constitutionally use deadly force when his life

is threatened by a car that is being used as a deadly weapon.”); Robinson v.

Arrugueta, 415 F.3d 1252, 1256 (11th Cir. 2005) (upholding an officer’s use of

deadly force against a suspect who slowly—at one or two miles per hour—drove a

vehicle toward the officer as he stood between the suspect’s vehicle and a parked

car). Owens’s use of deadly force occurred less than one minute later, while Thomas

was still dangerously speeding in the Maserati around the Goodyear facility. So this

factor supports the reasonableness of Owens’s actions.


                                          20
             Case: 19-11207     Date Filed: 04/02/2020    Page: 21 of 30



      Second, Thomas actively resisted the officers and evaded arrest by refusing to

comply with repeated commands at gunpoint to stop and exit the car and by driving

the Maserati to avoid multiple officers who were chasing him on foot. So, this factor,

too, weighs in favor of Owens. See Penley, 605 F.3d at 851 (finding that the

decedent’s “refus[al] to comply with repeated commands to drop his weapon . . .

support[ed] the conclusion that use of deadly force was reasonable”).

      Third, at the time of the shooting, probable cause existed to believe that

Thomas posed an ongoing threat of serious physical harm to officers on the scene.

Plaintiffs stress that, under their version of facts, no officer was in the immediate

path of the vehicle at the time of the shooting. But “the threat of danger to be

assessed is not just the threat to officers at the moment, but also to the officers and

other persons if the chase went on.” Long, 508 F.3d at 581. In Long, for example,

we upheld the use of deadly force against a fleeing suspect even though the threat

posed to the officer “was not immediate in that the cruiser was not moving toward

[the officer] when shots were fired.” Id. at 580–81. Similarly, in Pace, we upheld

the use of deadly force against the driver of a vehicle that was stopped and

surrounded by officers following a high-speed chase, and who did not “try to run

over the deputies” or “aim the car at the deputies,” because the officers reasonably

could have believed that “the chase was not over.” Pace, 283 F.3d at 1281–82.




                                          21
              Case: 19-11207     Date Filed: 04/02/2020    Page: 22 of 30



      And here, Thomas had shown no signs of giving up the chase or slowing

down. He repeatedly ignored officer commands at gunpoint to stop and exit the car.

And he evaded apprehension by accelerating back and forth in the Goodyear parking

lot, taking tight corners at speeds—on the final pass, according to Plaintiffs’ expert,

Thomas averaged 24.79 miles per hour on the backside of the building—that were

high enough to pose a threat of serious bodily harm to persons on foot. Meanwhile,

at least five officers were in active pursuit of the Maserati on foot, and other

employees were on the premises. So, assuming Cole and Owens were outside of

immediate danger at the time of the shooting, there were still at least three officers

running around on foot. For instance, Graeff testified that, on the fifth pass after the

shooting, the Maserati passed in front of him just before he emerged from one of the

bay doors on the west wide. Because Thomas had not shown any signs of giving up

the chase, the danger posed to the officers, and arguably others on the premises, still

existed when Owens fired at Thomas.

      While no officer was in the immediate path of the Maserati at the time of the

shooting, the danger was sufficiently immediate under our caselaw to make the use

of deadly force reasonable under the totality of the circumstances. Under these

circumstances, the officers did not have to wait for Thomas to actually hit someone

to take action. See Long, 508 F.3d at 581 (“[T]he law does not require officers in a

tense and dangerous situation to wait until the moment a suspect uses a deadly


                                          22
               Case: 19-11207       Date Filed: 04/02/2020       Page: 23 of 30



weapon to act to stop the suspect.”); Pace, 283 F.3d at 1281–82. “Even if in

hindsight the facts show that [the officers] perhaps could have escaped unharmed,

an objectively reasonable law enforcement officer could well have perceived that

the moving vehicle was being used as a deadly weapon, especially after the driver

had been repeatedly ordered to stop.” Terrell v. Smith, 668 F.3d 1244, 1255 (11th

Cir. 2012) (citation and quotation marks omitted). Based on the chaotic and quickly

unfolding circumstances in the Goodyear parking lot, we cannot say it was

unreasonable for Owens to use deadly force. 7

                                               B.

       Even assuming Thomas’s constitutional rights were violated, Owens would

be entitled to qualified immunity because the unlawfulness of Owens’s conduct was

not clearly established at the time of the shooting.

       “For the law to be ‘clearly established,’ case law must ordinarily have been

earlier developed in such a concrete and factually defined context to make it obvious

to all reasonable government actors, in the defendant’s place, that what he is doing

violates federal law.” Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 926



       7
          Owens did not provide a warning about the possible use of deadly force. But the failure
to give a warning does not preclude summary judgment where the facts otherwise indicate that the
officer’s use of force was reasonable. See Penley v. Eslinger, 605 F.3d 843, 854 n.6 (11th Cir.
2010). Plus here, as in Penley, the officers had their guns pointed at Thomas when ordering him
to comply with their commands, so their failure to explicitly warn Thomas “does not alter our
conclusion that the use of lethal force was objectively reasonable.” Id.

                                               23
             Case: 19-11207     Date Filed: 04/02/2020   Page: 24 of 30



(11th Cir. 2000). If there is no precedent that, in factual terms, has staked out a

“bright line,” the defendant is usually entitled to qualified immunity. Hoyt v. Cooks,

672 F.3d 972, 977 (11th Cir. 2012). A right can be clearly established, however,

even in the absence of precedent. A plaintiff can point to a “broader, clearly

established principle that should control the novel facts in his situation.” Morton,

707 F.3d at 1282 (cleaned up). Or “a plaintiff may show that an official’s conduct

was so far beyond the hazy border between excessive and acceptable force that the

official had to know he was violating the Constitution even without caselaw on

point.” Id. (cleaned up).

      Plaintiffs argue that it is clearly established that police officers may not

constitutionally use deadly force against a fleeing, nondangerous suspect, citing

Vaughan, 343 F.3d 1323, Ayers v. Harrison, 650 F. App’x 709 (11th Cir. 2016),

Gaillard v. Commins, 562 F. App’x 870 (11th Cir. 2014), Gilmere v. City of Atlanta,

774 F.2d 1495 (11th Cir. 1985) (en banc), and Salvato v. Miley, 790 F.3d 1286, 1294

(11th Cir. 2015). We find these cases distinguishable, and therefore insufficient to

clearly establish the unlawfulness of Owens’s conduct.

      Plaintiffs chiefly rely on Vaughan. In Vaughan, we found that the jury could

have concluded that the driver of the fleeing vehicle, despite driving above the speed

limit and colliding with a police cruiser, “did not use or did not threaten to use his

car as a weapon” before the use of deadly force. Morton, 707 F.3d at 1283 (quotation


                                         24
             Case: 19-11207     Date Filed: 04/02/2020    Page: 25 of 30



marks omitted) (discussing Vaughan). But in this case, the video clearly shows that

the Maserati was used to endanger the officers less than a minute before deadly force

was used. In other words, the officers here, unlike the officers in Vaughan, had

“probable cause to believe that [the driver] had committed a crime involving the

infliction or threatened infliction of serious physical harm.” Vaughan, 343 F.3d at

1333. And as Vaughan recognized, “the risk presented by [the officer’s] allowing

[the suspects’] flight to continue is starkly different” where such probable cause

exists. Id. Moreover, Thomas was not simply fleeing but evading officers in such a

way that he was repeatedly coming into physical proximity with them. So Vaughan

does not clearly establish the unlawfulness of the use of deadly force in this case.

      Plaintiffs’ reliance on our decisions in Ayers and Gaillard fails for similar

reasons. To begin with, these cases are unpublished and cannot clearly establish the

law in this Circuit. See United States v. Izurieta, 710 F.3d 1176, 1179 (11th Cir.

2013) (“Unpublished opinions are not binding precedent.”). In any case, they are

distinguishable because, like Vaughan, they involved deadly force being used

against a fleeing suspect who posed no threat to a police officer or a third party. See

Ayers, 650 F. App’x at 712 (deadly force unreasonable where officers did not have

probable cause to believe that the fleeing suspect was armed or dangerous and the

suspect had not put an officer in danger during flight); Gaillard, 562 F. App’x at 875




                                          25
             Case: 19-11207     Date Filed: 04/02/2020    Page: 26 of 30



(deadly force unreasonable where the fleeing suspect was unarmed and on foot). For

the reasons we have explained above, this case does not fit that framework.

      Finally, the cases of Gilmere and Salvato do not clearly establish the law here.

Gilmere held unreasonable the use of deadly force during a physical struggle

between officers and a suspect where the officer “had little cause to believe [the

suspect] to be dangerous.” Gilmere, 774 F.2d at 1503. But as we have explained

above, officers had reason to believe that Thomas committed an aggravated assault

with the Maserati and continued to pose a threat of serious harm.

      Salvato held unreasonable the use of deadly force against a suspect who was

“retreating, apparently unarmed, and outside of striking distance,” even though the

suspect had struck the officers multiple times before retreating on foot. 790 F.3d at

1294. Citing Salvato, we later stated that “[t]he use of deadly force against a suspect

who, though initially dangerous, has been disarmed or otherwise become non-

dangerous” violates the Fourth Amendment. Hunter v. City of Leeds, 941 F.3d 1265,

1281 (11th Cir. 2019). Here, though, Thomas had not been disarmed or otherwise

rendered non-dangerous when the shooting occurred. See Pace, 283 F.3d at 1282

(use of deadly force objectively reasonable where, even though the decedent’s car

was stopped at the time of the shooting, officers reasonably believed “that the chase

was not over”).




                                          26
             Case: 19-11207     Date Filed: 04/02/2020    Page: 27 of 30



      In sum, Plaintiffs have not shown that clearly established law put Owens on

notice that his conduct was unlawful. Owens is therefore entitled to qualified

immunity even assuming he violated Thomas’s constitutional rights.

                                         IV.

      Plaintiffs seek to hold the City vicariously liable for Owens’s alleged battery

and negligent shooting. These claims fail.

      As to the alleged battery, Georgia law provides that “[a] person is justified in

threatening or using force against another when and to the extent that he or she

reasonably believes that such threat or force is necessary to defend himself or herself

or a third person against such other’s imminent use of unlawful force.” O.C.G.A.

§ 16-3-21. “[T]he defendant’s actions must be measured against an objective

standard of reasonableness.” Cox v. State, 453 S.E.2d 471, 473 (Ga. Ct. App. 1995).

      Plaintiffs do not contend that they could proceed on a state-law battery claim

notwithstanding our conclusion that the shooting in this case was objectively

reasonable under the Fourth Amendment. Rather, they argue that the state-law

battery claim and the § 1983 claim are analyzed under the same standard. See

Appellant’s Br. at 37. Accordingly, because we have concluded that Owens did not

violate the Fourth Amendment in using deadly force against Thomas, it follows that

this use of deadly force was justified under Georgia law.




                                          27
             Case: 19-11207     Date Filed: 04/02/2020   Page: 28 of 30



      As to the Plaintiffs’ negligent-shooting theory, they have not shown that

Georgia law permits such a cause of action where the shooting was justified. Thus,

as with Plaintiffs’ battery claim, our conclusion that Owens’s use of force was

reasonable bars Plaintiffs’ recovery.

                                         V.

      Finally, we consider Plaintiffs’ claim that the City is liable in negligence for

its decision to hire Owens as an officer and to allow him to possess a firearm. This

claim was specifically pled under § 1983 in the operative amended complaint. On

appeal, however, Plaintiffs expressly abandon their § 1983 claim and seek to proceed

solely under state law.

      Plaintiffs contend that their amended complaint provided fair notice of such a

state-law claim, but we disagree. The only state-law negligence claim raised in the

amended complaint was based on Owens’s conduct in “using unreasonable force,

and in otherwise failing to act as a reasonable and prudent person under the

circumstances.” In other words, the state-law negligence claim was based solely on

a theory of vicarious liability. Plaintiffs’ claim based on the City’s “fail[ure] to

exercise reasonable care in its hiring and retention of Defendant Owens” was

specifically pled under § 1983. Moreover, the § 1983 claim was limited to the City’s

decision to entrust Owens with a firearm when, in Plaintiffs’ view, he was prohibited

by federal law from possessing one due to a prior domestic-violence conviction. On


                                         28
             Case: 19-11207     Date Filed: 04/02/2020   Page: 29 of 30



appeal, Plaintiffs abandon their legal-status argument and instead base their claim

more broadly on multiple prior incidents of domestic violence. Accordingly, we

conclude that the state-law negligence claim advanced on appeal was not properly

raised in the amended complaint.

      Furthermore, we affirm the denial of Plaintiffs’ motion to amend to add such

a state-law claim. Even assuming that the district court erred in finding that

amendment would be futile, there is no indication the court would grant the motion

if we remanded the case. We know that because the court said it “would not be

inclined to grant said motion due to its untimeliness,” even if it did not expressly

deny the motion as untimely. Plaintiffs do not dispute that their motion to amend—

filed several months after the defendants moved for summary judgment—was

untimely, and they have offered no grounds for the delay in seeking amendment.

See Carruthers v. BSA Advert., Inc., 357 F.3d 1213, 1218 (11th Cir. 2004) (“It is not

an abuse of discretion for a district court to deny a motion for leave to amend

following the close of discovery, past the deadline for amendments, and past the

deadline for filing dispositive motions.” (quotation marks omitted)).

      In any case, like the negligence claims against City based on vicarious

liability, Plaintiffs have not shown that Georgia law permits a claim for negligent

hiring, entrustment, or retention where the harm suffered resulted from objectively

reasonable conduct.


                                         29
             Case: 19-11207    Date Filed: 04/02/2020   Page: 30 of 30



                                       VI.

      Thomas’s death was tragic. But based on the totality of the circumstances

facing Owens in the Goodyear parking lot, we cannot say, for the reasons explained

above, that his use of deadly force against Thomas was objectively unreasonable or

that the unlawfulness of the conduct was clearly established. Therefore, Owens is

entitled to qualified immunity. And Plaintiffs claims against the City fail for the

reasons explained above. We therefore affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                        30